DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 3, 5-9, and 11-21 are pending in this office action.

Response to Arguments
Applicant’s arguments filed on October 19th, 2021, with respect to claims 2-21 under 35 U.S.C. 101 have been fully considered and are persuasive. The rejection of the previous Office Action has been withdrawn.
Applicant’s arguments filed on October 19th, 2021, with respect to claims 2, 20, and 21 under 35 U.S.C. 112 as being indefinite have been fully considered and are persuasive. The rejection of the previous Office Action has been withdrawn.
Applicant’s argument filed on October 19th, 2021, with respect to claims 2-5, 7-9, 11-14, 16-18, 20-21 under 35 U.S.C 103 have been fully considered and are persuasive. The rejection of the previous Office Action has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a thorough search, examination and persuasive amendment and in light of priors of record, claims  2, 3, 5-9, and 11-21 are allowed over the prior art of record.
 Based on the applicant’s amendment and clarification on the record and in light of the prior arts of record, U.S Patent 9,817,703 issued to Ryland et al. (hereinafter as 

receives from a client a message to perform a requested file system operation associated with a key-value pair, wherein the requested file system operation is a read request or a write request, wherein the message at least includes a key, a version number associated with the key-value pair, and a sequence number associated with the requested file system operation; in response to receiving the message:  compares, for the read request, the sequence number associated with the requested file system operation included in the message with a stored sequence number associated with the key, determines, for the read request, whether the sequence number associated with the read request is greater than or equal to the stored sequence number associated with the key; and performs a read operation in response to a determination that the sequence number associated with read request included in the message is greater than or equal to the stored sequence number associated with the key; 

With regards to the above limitation, U.S Patent 9,817,703 issued to Ryland et al. (hereinafter as “Ryland”) teaches a system and method of implementing distributed lock management system that uses a distributed key value data store that divide task and 

Ryland additionally indicates generating read and write request for each appropriate lock entries and periodically send unique entry to update lock entry where the unique entries are monotonically increased and include timestamp to generate a different unique entry. Ryland is the closest prior art to teach a sequence number associated to the requested file system operation and compares the requested file system operation to the stored sequence number associated to the key-value pair. Ryland does not explicitly the novelty of the invention comprising of “determines for the read request, whether the sequence number associated with the read request is greater than or equal to the stored sequence number associated to the key…determination that the sequence number associated with read request included in the message (includes 

The novelty of the invention improve the system by performing a consistency and consensus protocol by creating a copy of a key value that can tolerate simultaneous failure by allowing the distributed key value store include 2N+1 copy of the location metadata and then indicating which nodes stores the given value to reduce the message traffic. That is by allowing the system to read a single message and writing a single message to the node with primary key value store would help improve the performance due to the concurrent operations on the other key that are permitted from the other nodes. As show in Fig. 7A, the time sequence diagram provides an example of allowing nodes performing operation accordingly and obtaining locks and declining according to the specific operation obtained to reduce the message traffic on the network on which the nodes are coupled too. By reviewing the proposal from the nodes that acquire an operation and comparing with the stored key value pair and reviewing based on the consensus protocol would reduce message traffic. 

Also with regards to the above limitation, U.S Patent Application Publication 2007/0203910 issued to Ferguson et al. (hereinafter as “Ferguson”) teaches processing a transaction request at a database load balancer and analyzing the transaction request to determine the operation on whether the associated locks on whether the condition is met and transmit the operation of the lock to provide accessibility. Ferguson is the 

The novelty of the invention improve the system by performing a consistency and consensus protocol by creating a copy of a key value that can tolerate simultaneous failure by allowing the distributed key value store include 2N+1 copy of the location metadata and then indicating which nodes stores the given value to reduce the message traffic. That is by allowing the system to read a single message and writing a single message to the node with primary key value store would help improve the performance due to the concurrent operations on the other key that are permitted from the other nodes. As show in Fig. 7A, the time sequence diagram provides an example 

Additionally, with regards to the above limitation, U.S Patent Application Publication 2012/0011398 issued to Eckhardt et al. (hereinafter as “Eckhardt”) teaches a distributed computer system includes computer nodes that replicated accordingly and utilizes a consensus protocol to implement the recovery. The logs stored on each nodes are created to contain metadata and replicated data. Eckhardt is the closest prior art to teach reading the data associated the key by determining the consensus value between the plurality of the nodes. Eckhardt indicates on [0106], “Consensus may be used to determine which copies have valid data and which copy or copies of the data are faulty…determine what writes went into a replica across a cluster or nodes…are authoritative…”. Eckhardt does not explicitly the novelty of the invention comprising of “determines for the read request, whether the sequence number associated with the read request is greater than or equal to the stored sequence number associated to the key…determination that the sequence number associated with read request included in the message (includes at least a key, a version number associated with the key-value pair, and a sequence number associated with the requested file system operation…”) is greater than or equal to the stored sequence number associated the key”. 



Finally, with regards to the above limitation, U.S Patent Application Publication 2013/0103729 issued to Cooney et al. (hereinafter as “Cooney”) teaches a key-value based storage interface to enhance scalability, data replication, load distribution, and availability. Cooney provides a key-value directory that includes key-value pairs by providing an identifier and a block-based access information associated to the files that include key-value pairs. Cooney is the closest prior art to teach a hash mechanism used to determine which node of the plurality of nodes to which key-value pair is to be written. Cooney indicates on [0054], “…The new data structure is assigned a key based…associated account identifier…the key may be hashed to determine the portion 

The novelty of the invention improve the system by performing a consistency and consensus protocol by creating a copy of a key value that can tolerate simultaneous failure by allowing the distributed key value store include 2N+1 copy of the location metadata and then indicating which nodes stores the given value to reduce the message traffic. That is by allowing the system to read a single message and writing a single message to the node with primary key value store would help improve the performance due to the concurrent operations on the other key that are permitted from the other nodes. As show in Fig. 7A, the time sequence diagram provides an example of allowing nodes performing operation accordingly and obtaining locks and declining according to the specific operation obtained to reduce the message traffic on the network on which the nodes are coupled too. By reviewing the proposal from the nodes that acquire an operation and comparing with the stored key value pair and reviewing based on the consensus protocol would reduce message traffic. 


Basecu teaches key-value store (KVS) that offers functions for storing and retrieving values associated with unique keys where the KVSs provides tolerance in such that review every transactions of reads and writes and utilizes a Multi-Reader Multi-Writer Regular Register that review different read operations in association with write operations by making the use of versioning by reviewing each associate version with the values stored in the KVSs. In each KVS there is a version stored for each read and write operations in which comprising a version which is a pair that includes the sequence number and identity of the client that created the version to use to store the version. Basecu indicates the read and write operation where it obtains a version and value from the majority of the KVSs. Basecu is the closest prior art to teach retrieving value pair and comparing with the read and write operations, however Basecu does not explicitly teach “the novelty of the invention comprising of “determines for the read request, whether the sequence number associated with the read request is greater than or equal to the stored sequence number associated to the key…determination that the sequence number associated with read request included in the message (includes at least a key, a version number associated with the key-value pair, and a sequence number associated with the requested file system operation…”) is greater than or equal to the stored sequence number associated the key” in combination with the message 

The novelty of the invention improve the system by performing a consistency and consensus protocol by creating a copy of a key value that can tolerate simultaneous failure by allowing the distributed key value store include 2N+1 copy of the location metadata and then indicating which nodes stores the given value to reduce the message traffic. That is by allowing the system to read a single message and writing a single message to the node with primary key value store would help improve the performance due to the concurrent operations on the other key that are permitted from the other nodes. As show in Fig. 7A, the time sequence diagram provides an example of allowing nodes performing operation accordingly and obtaining locks and declining according to the specific operation obtained to reduce the message traffic on the network on which the nodes are coupled too. By reviewing the proposal from the nodes that acquire an operation and comparing with the stored key value pair and reviewing based on the consensus protocol would reduce message traffic. 

Additionally, Lin teaches a distributed database system that provides data and space management in which detect deadlocks in a distributed database system that comprises of sharing access to the data by responding to the task at the first server to obtain a lock regulating the access and sending a search request including the lock information to the second server holding the lock and determine and examine whether a dead lock has been detected and modify accordingly. Lin does not explicitly teach the 

The novelty of the invention improve the system by performing a consistency and consensus protocol by creating a copy of a key value that can tolerate simultaneous failure by allowing the distributed key value store include 2N+1 copy of the location metadata and then indicating which nodes stores the given value to reduce the message traffic. That is by allowing the system to read a single message and writing a single message to the node with primary key value store would help improve the performance due to the concurrent operations on the other key that are permitted from the other nodes. As show in Fig. 7A, the time sequence diagram provides an example of allowing nodes performing operation accordingly and obtaining locks and declining according to the specific operation obtained to reduce the message traffic on the network on which the nodes are coupled too. By reviewing the proposal from the nodes that acquire an operation and comparing with the stored key value pair and reviewing based on the consensus protocol would reduce message traffic. 
Based on the applicant’s remark and amendments, the examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggest the above limitations that are feature above, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The above limitation, when combine with the rest of the limitation recited in independent claims 2, 20, and 21 in combination with the current elements are both novel and unobvious over the prior of record.
Dependent claims 3, 5-9, and 11-19 are being definite, further limiting, and fully enabled by the specification are allowed by virtue of their dependency on the corresponding independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/17/2021
/ANDREW N HO/Examiner
Art Unit 2162                                                                                                                                                                                                        

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162